Title: To Thomas Jefferson from Thomas T. Davis, 16 December 1802
From: Davis, Thomas T.
To: Jefferson, Thomas


          
            Sir
            Washington Decr. 16th 1802
          
          Altho the Indiana Territory is entitled to the second grade of the ordinance—it depends on the voice of a majority of the freeholders—But no mode is pointed out by which this is to be ascertained—last session petitions came to me to reduce that Territory to its first grade. From the inclosd paper you find the people trying to come to the second grade—You will see Governor Harrisons letter to his friend on the subject with strictures by some person. Having no other Legislators but their Governor & Judges they may perhaps be entitled to Congressional aid. 
          I am Sir respectfuly your obt Set.
          
            Tho T. Davis
          
        